DISMISS and Opinion Filed March 18, 2020




                                    S    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01246-CV

    R2GO TRANSPORT LLC A/K/A READY 2 GO TRANSPORT LLC,
                         Appellant
                            V.
                  XELLEX CORP., Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. 0C-18-16746

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns
      By order dated December 23, 2019, we granted appellant’s attorney’s motion

to withdraw as counsel. In that order, we notified appellant that as a business entity

it must be represented by counsel and ordered appellant to provide the Court with

the name, bar number, and contact information for new counsel within thirty days.

We expressly cautioned appellant that failure to do so might result in the dismissal

of this appeal without further notice.

      To date, appellant has not provided the required information. Accordingly,

we dismiss this appeal. See TEX. R. APP. P. 42.3(c) (appellate court may dismiss
appeal for failure to comply with court’s order); Kunstoplast of Am., Inc. v. Formosa

Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996) (Except for performance

of ministerial tasks, corporations may appear and be represented only by a licensed

attorney.).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

191246F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

R2GO TRANSPORT LLC A/K/A                     On Appeal from the 101st Judicial
READY 2 GO TRANSPORT LLC,                    District Court, Dallas County, Texas
Appellant                                    Trial Court Cause No. 0C-18-16746.
                                             Opinion delivered by Chief Justice
No. 05-19-01246-CV          V.               Burns. Justices Molberg and Nowell
                                             participating.
XELLEX CORP., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee XELLEX CORP. recover its costs of this
appeal from appellant R2GO TRANSPORT LLC A/K/A READY 2 GO
TRANSPORT LLC.


Judgment entered March 18, 2020




                                       –3–